Title: From Thomas Jefferson to Dabney Carr, 16 April 1825
From: Jefferson, Thomas
To: Carr, Dabney


Dear Sir
Monticello
Apr. 16. 25
As a supplement to my letter of Apr. 3. I can now inform you that I have recd Mr Cabell’s, Genl Cocke’s, & mr Madison’s written approbn of the appmt proposed in that letter. this with my own is a majority. I shall not write to the other 3. until I know you will accept, and then only as a just respect to them and for your greater satisfn without awaiting their answers to act on those of the majority, altho’ I am satisfied the approbation will be unanimous. I hope you will accept and so inform me with as little delay as practicable. after that information there will be no further ground for secrecy the chance of lot-drawing has reserved for you the most beautiful & convent of all the pavilions, and the largest garden. your’s affectionatelyTh: Jefferson